Citation Nr: 0604634	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to February 
1976.  He died in February 2002, and the appellant is his 
widow.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

In October 2005, appellant submitted a statement indicating 
that she has remarried.  She attached a marriage certificate 
showing she was remarried on May 24, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that further evidentiary development is 
warranted before a decision can be issued on the merits of 
the claim.  Further development would ensure that the 
appellant's due process rights, including those associated 
with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2005), are 
met.  The specific bases for remand are set forth below.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2005).

The veteran died in February 2002.  As indicated in the Death 
Certificate, the immediate cause of death was acute 
cardiopulmonary arrest, which was due to, or a consequence 
of, congestive failure.  The discharge summary from Riley 
Memorial Hospital listed the veteran's cause of death as 
cardiopulmonary arrest, cause unknown; cannot rule out 
pulmonary embolus, though he did have a normal CT angiogram 
and negative color flow Dopplers on admission; also could not 
rule out massive acute myocardial infarction given his past 
history; cannot rule out sepsis.  

At the time of his death, the veteran had a claim pending 
with the St. Petersburg, Florida RO for service connection 
for diabetes and prostate cancer, secondary to exposure to 
Agent Orange.  The case was subsequently transferred to the 
Montgomery, Alabama RO.  Appellant filed a claim for DIC, 
death pension and accrued benefits in March 2002.  She listed 
diabetes mellitus due to exposure to Agent Orange, prostate 
cancer and heart condition as factors contributing to her 
husband's death.  

The Montgomery RO denied appellant's DIC claim in May 2002 on 
the basis that the evidence failed to show that acute 
cardiopulmonary arrest due to congestive heart failure was 
related to military service.  In her March 2003 Notice of 
Disagreement (NOD), appellant stated that the stress on her 
husband due to his prostate cancer and type II diabetes 
combined to weaken his heart and eventually cause his death.

The veteran served a total of five years, eight months and 13 
days in foreign and/or sea service.  See DD214s.  In January 
1972, the veteran reenlisted at Cam Ranh Bay Air Base in the 
Republic of Vietnam.  See DD214 for period of active service 
from January 1972 to February 1976.  The RO did not attempt 
to verify the veteran's Vietnam service, and it remains 
unclear during what time frame the veteran was stationed in 
Vietnam.

The veteran's medical records indicate that he suffered from 
diabetes mellitus, prostate cancer and congestive heart 
failure.  It remains unclear, however, when the veteran was 
diagnosed with diabetes mellitus and cardiovascular disease 
and whether the diagnosis of diabetes preceded the diagnosis 
of cardiovascular disease.  

Due to the appellant's contention that the stress of prostate 
cancer and type II diabetes combined to weaken the veteran's 
heart and eventually cause his death, the Board finds that 
the claim must be REMANDED to the RO for the following 
action:

1.  Determine whether the veteran had 
service in the Republic of Vietnam that 
would qualify him for the presumption of 
exposure to herbicides.

2.  Obtain clinical records of the 
veteran's final hospitalization from 
Riley Memorial Hospital.

3.  Ask appellant to identify the 
physicians who treated the veteran for 
diabetes mellitus, prostate cancer and 
cardiovascular disease.  Request 
authorization from appellant for release 
of records regarding when diabetes 
mellitus, prostate cancer and 
cardiovascular disease were first 
diagnosed.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC), and given 
an opportunity to respond, before the 
case is returned to the Board.

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim. At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 
 
